DENIED and Opinion Filed August 13, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00687-CV

 IN RE GREG ABBOTT, IN HIS OFFICIAL CAPACITY AS GOVERNOR
               OF THE STATE OF TEXAS, Relator

          Original Proceeding from the 116th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-10101

                        MEMORANDUM OPINION
               Before Justices Osborne, Pedersen, III, and Goldstein
                           Opinion by Justice Goldstein
      Relator Governor Greg Abbott’s August 11, 2021 petition for writ of

mandamus challenges the trial court’s temporary restraining order enjoining certain

portions of Executive Order GA-38. Entitlement to mandamus relief requires relator

to show that the trial court clearly abused its discretion and that he lacks an adequate

appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004)

(orig. proceeding).

      Based on our review of the petition, real party in interest’s response, relator’s

reply, and the record before us, we conclude that relator has failed to show his

entitlement to the relief requested. In doing so, we found the reasoning in the
dissenting opinion of State v. El Paso County, 618 S.W.3d 812 (Tex. App.—El Paso

2020, no pet.), persuasive. In particular, applying the plain language of the Texas

Disaster Act, we conclude Judge Jenkins demonstrated a probable right to relief that

the Governor’s power to suspend certain laws and rules under section 418.016(a)

does not include the power to suspend the Act’s grant of authority to mayors and

county judges to declare and manage local disasters under section 418.108. See TEX.

GOV’T CODE §§ 418.001–.261. Accordingly, we deny the petition for writ of

mandamus. Having denied the petition, we also deny relator’s emergency motion for

temporary relief as moot.



                                          /s/ Bonnie Lee Goldstein
                                          BONNIE LEE GOLDSTEIN
                                          JUSTICE




                                        –2–